Citation Nr: 0839913	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  05-31 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to an initial compensable disability rating 
from October 1, 2004 through October 29, 2007 for the 
service-connected left knee degenerative joint disease (DJD)

3.  Entitlement to a rating in excess of 10 percent for the 
service-connected left knee DJD from October 30, 2007.  

4.  Entitlement to an initial compensable rating from October 
1, 2004 through October 3, 2007 for the service-connected 
temporomandibular joint dysfunction (TMJ)

5.  Entitlement to a rating in excess of 20 percent for the 
service-connected TMJ from October 4, 2007.  

6.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected right foot metatarsalgia and 
plantar fasciitis.

7.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected right wrist tendinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from January 1981 to September 
2004.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, that, in pertinent part, granted service 
connection for:  right foot metatarsalgia and plantar 
fasciitis with a 10 percent rating; right wrist tendinitis 
with a 10 percent rating; TMJ with a noncompensable rating; 
left knee DJD with a noncompensable rating; and denied 
entitlement to service connection for bilateral hearing loss.  

During the pendency of the appeal, the RO issued a rating 
decision in June 2008 that increased the noncompensable 
rating for the service-connected TMJ to 20 percent effective 
from October 4, 2007, and increased the noncompensable rating 
for the service-connected left knee DJD to 10 percent 
effective from October 30, 2007.  As these awards are not a 
complete grant of benefits, the issues remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to an initial rating in excess of 10 
percent for the service-connected right wrist tendinitis is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a hearing loss for VA purposes.

2.  Since service, the veteran's service-connected left knee 
DJD has been productive of painful motion that ranges from 0 
to 120 degrees, with increased pain on exertion causing 
difficultly with activities such as climbing stairs; neither 
subluxation nor instability has ever been demonstrated.  

3.  Since service, the veteran's service-connected TMJ has 
been productive of limited motion of the temporomandibular 
articulation with an inter-incisal range of 21 to 30 mm; 
inter-incisal range has never been limited to 20 mm or less.

4.  Medical examination of October 4, 2007, shows that the 
veteran's service-connected TMJ had progressed from a 
"dysfunction" to a "disorder" and was productive of severe 
crepitus, rough joint function, limited range of motion of 
the jaw, pain in the neck, shoulders and jaw, and visual 
arthritic deformities of the condyles.

5.  Since service, the service-connected right foot 
metatarsalgia and plantar fasciitis have resulted in no more 
than a moderate of pain and tenderness over the anterior 
calcaneal area of the right foot, with a slight degree of 
valgus, and pain with swelling and tenderness at the 1st MTP 
joint with decreased movement and limited weight bearing; pes 
cavus has never been shown.





CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2008).

2.  The criteria for the assignment of a 10 percent rating 
for the left knee DJD have been met since the effective date 
of service connection.  38  U.S.C.A. §§ 1155, 5103A (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2008).  

3.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected left knee DJD have not 
been met at any time during the appeal period.  38  U.S.C.A. 
§§ 1155, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5257, 
5260, 5261 (2008).  

4.  The criteria for the assignment of an initial 20 percent 
rating for the service-connected TMJ, have been met since the 
effective date of service connection.  38  U.S.C.A. §§ 1155, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.150, Diagnostic Code 9905 (2008).  

5.  Since October 4, 2007, the criteria for the assignment of 
a 30 percent rating, but no higher, for the service-connected 
TMJ have been met.  38  U.S.C.A. §§ 1155, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.150, Diagnostic 
Code 9905 (2008).  

6.  The criteria for the assignment of an initial rating in 
excess of 10 percent for the service-connected right foot 
metatarsalgia and plantar fasciitis have not been met.  38  
U.S.C.A. §§ 1155, 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.20, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5279, 5280, 5284 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in May 2004.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim of 
service connection and the relative duties of VA and the 
claimant to obtain evidence.  

With regard to the service connection claims, the initial 
notification did not advise the veteran of the laws regarding 
degrees of disability or effective dates for any grant of 
service connection; however, the RO sent a subsequent duty-
to-assist letter in September 2007, after the October 2004 
rating decision was issued, which specifically addressed the 
assignment of initial ratings and effective dates for any 
grants of service connection.  That letter was followed by 
additional rating decisions and a supplemental statement of 
the case in June 2008.  Accordingly, any defect with respect 
to that aspect of the notice requirement has been cured, and 
results in harmless error. 

Moreover, with regard to the increased rating claims, the 
veteran is challenging the initial evaluations assigned 
following the grants of service connection.  In cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The notices provided to the veteran over the course of the 
appeal provided all information necessary for a reasonable 
person to understand what evidence and/or information was 
necessary to substantiate his claims.  The veteran has 
received all essential notice, has had a meaningful 
opportunity to participate in the development of his claims, 
and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 
2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

The veteran seeks service connection for bilateral hearing 
loss.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
sensorineural hearing loss (as an organic disease of the 
nervous system) to a degree of 10 percent within one year 
from the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 
3.307, 3.309.

To prevail on the issue of service connection, there must be 
medical evidence of a (1) current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of those 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Even though disabling 
hearing loss is not demonstrated at separation, a veteran 
may, nevertheless, establish service connection for a current 
hearing disability by submitting evidence that a current 
disability is related to service.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).

The service medical records indicate that the veteran's 
hearing deteriorated slightly during service; however, 
current post-service medical evidence does not show a hearing 
loss for VA purposes.  

An October 2007 QTC audiometric examination for VA purposes 
reveals hearing within normal limits bilaterally.  The 
puretone thresholds, in decibels were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
20
15
LEFT
20
20
20
15
10

The puretone threshold average (the sum of puretone 
thresholds at 1000, 2000, 3000, and 4000 Hz divided by 4) is 
19 in the right ear and 16 in the left ear.  Speech 
audiometry revealed speech recognition ability of 94 percent 
in both ears.  There was no diagnosis because the examiner 
indicated that the veteran did not have hearing problems.  

Thus, despite any decrease in hearing acuity during service, 
the veteran does not currently have impaired hearing 
disability as defined by regulation because none of the 
auditory thresholds in any of the frequencies at 500, 1000, 
2000, 3000, or 4000 Hertz is 26 decibels or greater; and 
speech recognition scores using the Maryland CNC Test are not 
less than 94 percent.  

A claim for service connection requires medical evidence 
showing that the veteran currently has the claimed 
disability, and service connection service connection may not 
be granted unless a current disability exists.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998).  Absent proof of a 
current disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

There is no medical evidence establishing a current hearing 
loss disability for VA purposes for which service connection 
may be established.  The preponderance of the evidence is 
against the claim of service connection for hearing loss; 
there is no doubt to be resolved; and service connection for 
hearing loss is not warranted.  38 U.S.C.A. § 5107(b), 38 
C.F.R. § 4.3.  


II.  Increased Ratings

The veteran seeks higher initial ratings for the service-
connected left knee DJD, TMJ, and right foot metatarsalgia 
and plantar fasciitis.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

As the ratings appealed are the initial ratings assigned 
following grants of service connection, the entire appeal 
period is for consideration, and separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999).



DJD Left Knee

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The veteran's service-connected DJD of the left knee has been 
rated as 10 percent disabling based on noncompensable 
limitation of motion with objective evidence of arthritis.  

Diagnostic Code 5003 establishes, essentially, three methods 
of evaluating degenerative arthritis which is established by 
x-ray studies: (1) when there is a compensable degree of 
limitation of motion, (2) when there is a noncompensable 
degree of limitation of motion, and (3) when there is no 
limitation of motion. Generally, when documented by x-ray 
studies, arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic code for the joint 
involved. Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.

In the absence of limitation of motion, a 10 percent 
evaluation is warranted for x-ray evidence of arthritic 
involvement of two or more major joints, and a 20 percent 
rating is warranted when there is x- ray evidence of 
arthritic involvement of two or more major joints with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  The knee is considered a major joint.  
38 C.F.R. § 4.45(f).

Diagnostic Codes 5260 and 5261 govern the rating criteria 
with regard to limitation of motion of the knee.  Under 
Diagnostic Code 5260, limitation of flexion of the knee 
warrants a zero percent rating when flexion is limited to 60 
degrees; a 10 percent rating when limited to 45 degrees; a 20 
percent rating when limited to 30 degrees; and a 30 percent 
rating when limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the 
leg warrants a zero percent rating when extension is limited 
to 5 degrees; a 10 percent rating when extension is limited 
to 10 degrees; a 20 percent rating when limited to 15 
degrees; 30 percent when limited to 20 degrees; 40 percent 
when limited to 30 degrees; and 50 percent when limited to 45 
degrees.

The regulations define normal range of motion for the leg as 
zero degrees of extension and 140 degrees of flexion.  See 38 
C.F.R. § 4.71, Plate I.

In a precedent opinion, the VA General Counsel held that 
separate ratings may be assigned for limitation of flexion 
and limitation of extension, under Diagnostic Code 5260 and 
Diagnostic Code 5261 for disability of the same joint.  
VAOPGCPREC 9-2004 (September 17, 2004).

According to VA examinations in June 2004 and October 2007, 
the veteran finds it difficult to climb stairs with stiffness 
in the mornings and after overuse.  She has a lack of 
endurance and the knee fatigues easily.  There was no 
swelling, heat, redness, giving way, locking, fatigability or 
dislocation.  The main symptom is pain.  The most limited 
range of motion of the left knee was from 0 to 120 degrees.  
That translates to noncompensable limitation of motion of the 
knee, under Diagnostic Code 5260 for flexion and Diagnostic 
Code 5261 for extension.  Based on the criteria at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003, a 10 percent rating is 
therefore assigned for noncompensable arthritis of a major 
joint based on the veteran's complaints of pain on motion, 
and in consideration of tenderness and weakness.  A rating in 
excess of 10 percent under Diagnostic Code 5003 is not for 
application in this case because the evidence does not show 
involvement of more than one major joint and there are no 
incapacitating exacerbations demonstrated.  

Consideration has been given to other potentially applicable 
diagnostic codes.  Under Diagnostic Code 5257, recurrent 
subluxation or lateral instability warrants a 10 percent 
disability evaluation when slight, a 20 percent disability 
rating requires moderate impairment of the knee due to 
recurrent subluxation or lateral instability, while a 30 
percent disability rating requires severe impairment of the 
knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  These 
ratings may be assigned in addition to the ratings based on 
limitation of motion; however, given that neither subluxation 
nor lateral instability has been objectively demonstrated on 
any examination, a separate evaluation under Diagnostic Code 
5257 is not warranted.

As the veteran does not have ankylosis of the knee, a rating 
under Diagnostic Code 5256 is not appropriate.  Additionally, 
the veteran has not demonstrated dislocated or semilunar 
cartilage, or impairment of the tibia and fibula such that a 
rating under Diagnostic Code 5259 or 5262 would be 
appropriate.

Importantly, the veteran has complained of left knee pain 
since service; however, the currently assigned 10 percent 
rating was not made effective until October 2007.  In 
consideration of the veteran's consistent complaints of pain 
and weakness since service, the 10 percent rating is 
warranted from the effective date of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).  See also 
38 C.F.R. § 4.40.

A 10 percent rating for the service-connected left knee DJD 
is warranted from the effective date of service connection; 
however, the preponderance of the evidence is against the 
claim for an initial rating in excess of 10 percent for the 
service-connected left knee DJD at any time during the appeal 
period.  There is no doubt to be resolved; and the assignment 
of a rating in excess of 10 percent is not warranted.  38 
U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  
TMJ

The service-connected bilateral temporomandibular joint (TMJ) 
pathology has been properly evaluated under 38 C.F.R. 
§ 4.150, Diagnostic Code 9905, which assigns ratings based on 
limited motion of the temporomandibular articulation.  Under 
Diagnostic Code 9905, limited motion of the inter-incisal 
range from 31 to 40 millimeters (mm) warrants a 10 percent 
evaluation, from 21 to 30 mm warrants a 20 percent 
evaluation, from 11 to 20 mm warrants a 30 percent 
evaluation, and from 0 to 10 mm warrants a 40 percent 
evaluation.  Limited motion of the range of lateral excursion 
from 0 to 4 mm warrants a 10 percent evaluation.  Ratings for 
limited inter-incisal movement shall not be combined with 
ratings for limited lateral excursion.  38 C.F.R. § 4.150.

At VA examination in June 2004, the veteran reported that her 
jaw locked when she attempted to open her mouth wide.  
Examination revealed tenderness and crepitus bilaterally.  
Incisor distance was 3 centimeters (cm) and lateral excursion 
was 1 cm.  Importantly, 3 cm translates to 30 mm.  A 30 mm 
inter-incisal limitation corresponds to the assignment of a 
20 percent rating under Diagnostic Code 9905.  Similarly, VA 
examination of the temporomandibular articulation in October 
2007 reveals inter-incisal motion within a range of 21 to 30 
mm.  Right and left lateral excursion was more than 4 mm.  As 
this range corresponds to the assignment of a 20 percent 
rating under Diagnostic Code 9915, a 20 percent rating is 
warranted since the effective date of service connection.  

Importantly, the October 2007 examiner specifically noted 
that the veteran's TMJ had gotten worse.  Although the 
medical evidence of record has never shown an inter-incisal 
range of 11 to 20 mm (which would correspond to the 
assignment of the next higher, 30 percent rating), the other 
objective findings support the examiner's opinion that the 
veteran's TMJ dysfunction had progressed to a TMJ disorder.  
The examiner noted that the crepitus was severe, joint 
function was rough, and that objectively, there was clicking 
and visual arthritic deformities.  Specifically, panoramic x-
rays revealed abnormal findings of a rough anterior surface 
on the anterior right side condyle, and a severe arthritic 
deformity on the left side condyle that had enveloped the 
anterior portion.  The veteran had jaw pain that extended to 
her neck and shoulders, and the examiner specifically 
indicated that the veteran needed to schedule an appointment 
with a TMJ specialist.  

Thus, despite the fact that the veteran's inter-incisal range 
has never been shown to be 11 to 20, her other objective 
symptoms on examination in October 2007 indicate that her 
condition has progressed to a severe state.  Given the x-ray 
findings, as well as the severe crepitus, clicking, and pain, 
the criteria for the assignment of a 30 percent rating, but 
no higher, for the service-connected TMJ are more nearly 
approximated.  As these findings are not demonstrated until 
the October 4, 2007 examination, the higher, 30 percent 
rating is not assignable prior to that date.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  

An initial 20 percent rating, but no higher, is warranted 
from October 1, 2004 to October 3, 2007, and a 30 percent 
rating is warranted thereafter for the service-connected TMJ.  

Right Foot Metatarsalgia and Plantar Fasciitis.

The right foot metatarsalgia and plantar fasciitis is 
evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5279.  Under this diagnostic code, a 10 
percent rating is warranted for unilateral or bilateral 
anterior metatarsalgia (Morton's Disease).  This is the 
highest rating available under this code.

At QTC examination in June 2004, the veteran complained of 
plantar fascia pain and metatarsalgia.  Arch supports help 
the plantar fasciitis.  She was able to walk with minimal 
discomfort over the metatarsals on the right.  Examination of 
the feet revealed tenderness over the right plantar fascia 
and over the metatarsals on the right.  Gait was normal, and 
there was no evidence of abnormal weight bearing.  There was 
no weakness of fatigability.  There was no edema or 
instability.  

X-ray of the right foot in October 2007 was negative for 
fracture or other significant bone, joint or soft tissue 
abnormality.  At a QTC examination in October 2007, there was 
pain, some swelling, and tenderness at the first MTP joint 
with limited weight bearing.  Movement was somewhat 
decreased.  Examination revealed pes planus with a slight 
degree of valgus that could not be corrected by manipulation.  
Plantar surface tenderness was also noted.  The veteran 
explained that she could not walk for long periods of time 
due to the pain in her foot which traveled up her leg, and 
was burning and sharp in nature, with cramping.  There was no 
edema, disturbed circulation, weakness, atrophy.  

As noted, 10 percent is the highest schedular evaluation 
available under Diagnostic Code 5279.  Other diagnostic codes 
pertaining to the feet are also considered.  In order to get 
the next higher 20 percent rating based on pes planus, under 
Diagnostic Code 5276, the evidence must show severe, 
unilateral acquired flatfoot, characterized by objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities.  38 C.F.R. § 
4.71a.

The medical evidence shows only a slight degree of valgus.  
Severe pes planus is not shown, and deformity is not marked.  
Examination in October 2007 specifically noted that there was 
no deformity such as inward rotation or the superior portion 
of the os calcis, medial tilting of the upper border of the 
talus, marked pronation or whole foot everted.  There was no 
right forefoot /midfoot malalignment.  Thus, a 20 percent 
rating based on pes planus is not warranted.  Although the 
veteran has pain and tenderness on use, that alone is not 
enough to satisfy the criteria for a 20 percent evaluation 
under Diagnostic Code 5276.

Diagnostic Code 5284, which would provide a 20 percent rating 
for moderately severe foot disability, has also been 
considered.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  The 
veteran has significant complaints of pain, but x-ray 
findings are negative and her functional impairment is not so 
great as to cause swelling or any deformities in the foot or 
prevent her from walking.  The medical evidence of record 
does not rise to the level of or approximate a moderately 
severe foot injury.

A higher rating is also not warranted under either Diagnostic 
Codes 5278 or 5283, as the medical evidence does not show 
claw foot or malunion, or nonunion of the tarsal or 
metatarsal bones, respectively.  In addition, as the veteran 
is already in receipt of a 10 percent rating for her left 
foot plantar fasciitis and metatarsalgia, a higher rating 
would not be available under Diagnostic Codes 5277, 5280, 
5281, or 5282 since these codes do not provide for more than 
a 10 percent rating.  38 C.F.R. § 4.71a.

In evaluating the veteran's claim, the application of a 
higher disability evaluation based on functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59 has been 
considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The veteran has complaints of severe pain in the foot, 
especially on weight-bearing and after walking long 
distances.  The functional impairment in the right foot, 
however, has already been contemplated by the 10 percent 
rating assigned under Diagnostic Code 5279.  Neither the June 
2004 examination nor the October 2007 examination have shown 
additional limitation of motion in the right foot due to pain 
or after repetitive motion.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.

Consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  However, there are no 
identifiable periods of time since the effective date of 
service connection during which the veteran's right foot 
metatarsalgia and plantar fasciitis warranted a higher 
rating.  

The evidence more closely approximates the criteria for a 10 
percent rating for metatarsalgia and plantar fasciitis of the 
right foot.  38 C.F.R. § 4.7.  The preponderance of the 
evidence is against the assignment of a rating in excess of 
10 percent; there is no doubt to be resolved; and an 
increased rating for the service-connected metatarsalgia with 
plantar fasciitis is not warranted.  Gilbert v. Derwinski, 1 
Vet. App. at 57-58.

Extraschedular Consideration

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
Nevertheless, there is still an obligation to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.  Referral under 38 C.F.R. § 3.321(b)(1) is 
appropriate where circumstances are presented that are 
unusual or exceptional.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

The veteran's disability picture has not been rendered so 
unusual or exceptional in nature, however, as to warrant 
referral of his case to the Director or Under Secretary for 
review for consideration of extraschedular evaluation.

There is no indication that the veteran is unable to work due 
to her service-connected disabilities, and she has not 
reported any marked interference with employment as a result 
of the service-connected disabilities, such as a prolonged 
absence or extended sick leave.  The record also does not 
show any frequent periods of hospitalization as result of 
these disabilities.  The current schedular criteria 
adequately compensate the veteran for the current nature and 
extent of severity of her service-connected disabilities.  
Having reviewed the record with these mandates in mind, there 
is no basis for further action on this question.


ORDER

Service connection for hearing loss is denied.  

An initial rating of 10 percent for the service-connected 
left knee DJD is granted effective from October 1, 2004, 
subject to the laws and regulations governing the payment of 
monetary benefits

A rating in excess of 10 percent for the service-connected 
left knee DJD is denied.  

An initial 20 percent rating, but no higher, is granted for 
the service-connected TMJ from October 1, 2004 to October 3, 
2007.
A 30 percent rating, but no higher, is granted effective on 
October 4, 2007, for the service-connected TMJ, subject to 
the laws and regulations governing the payment of monetary 
benefits.

An initial rating in excess of 10 percent for the service-
connected right foot metatarsalgia and plantar fasciitis is 
denied.  


REMAND

The veteran seeks an initial rating in excess of 10 percent 
for the service-connected right wrist tendinitis.  

At the time of service connection, the medical evidence of 
record noted right wrist pain along with stiffness.  She 
reported difficulty opening bottles using the right hand.  
Although numbness of the median nerve was described, an EMG 
study was negative.  

Despite these findings, more recent medical evidence suggests 
that the veteran may have carpal tunnel syndrome (CTS) or 
some other neurological disability affecting the right wrist, 
either in addition to, or instead of, the right wrist 
tendinitis.  

For example, an August 2004 private neurological consultation 
notes pain and numbness in the right hand and arm and 
"symptoms consistent with carpal tunnel syndrome."  

In light of the possibility that the veteran's service-
connected right wrist disability may include a neurological 
component, the right wrist should be re-examined to determine 
whether the veteran has CTS, or other neurological disability 
that would account for the numbness in the hand and arm.  

Any outstanding medical records pertinent to the claim, 
should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available recent VA and/or 
private medical records concerning 
treatment received by the veteran for her 
right wrist and arm pain, not already 
associated with the claims file.

2.  Schedule the veteran for a VA 
examination to determine the current 
nature and severity of the right wrist 
disability, to include any arm or hand 
numbness.  Determine whether the veteran 
suffers from CTS.  The claims folder must 
be made available to and reviewed by the 
examiner in conjunction with the requested 
study.  The examiner should elicit from 
the veteran and record a full clinical 
history referable to the claimed right 
wrist and arm pain.  The examiner should 
first identify what orthopedic and/or 
neurological disabilities of the wrist 
exist, and in particular, whether the 
veteran has CTS or some other neurological 
component that would account for the 
complaints of numbness.  Also determine 
whether there is ankylosis of the right 
wrist.  All findings must be reported in 
detail and all indicated testing must be 
accomplished, including, but not limited 
to EMG studies.

3.  Following completion of the 
development requested, readjudicate the 
veteran's claim. If the benefit sought on 
appeal remains denied, the veteran and her 
representative should be provided with a 
supplemental statement of the case (SSOC), 
and an appropriate period of time allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


